Citation Nr: 0726138	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  03-31 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, Tiger Team, which denied the veteran's 
claims for service connection for a back disability and a 
total rating based on individual unemployability (TDIU).  In 
July 2005, the Board granted service connection and remanded 
the TDIU claim for further development.  In August 2006, the 
Board remanded the claim for extraschedular consideration.

In June 2005, the Board granted the appellant's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).

In July 2007, the Board received correspondence from the 
veteran indicating his desire to file a claim for an 
increased rating for his service-connected back disability.  
Other date-stamps on the mail, however, indicate that the 
mail was received by VA as early as May 2006.  Therefore, it 
is unclear whether this is a new claim, or rather, it is the 
claim already adjudicated by the most recent, January 2007, 
rating decision.  This issue is referred back to the AOJ for 
appropriate disposition.

FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral spine 
disability is rated at 20 percent from August 2001, and 40 
percent from July 2006.  Effective from May 2006 forward, 
service connection also was in effect for two additional 
disabilities associated with the back disability, each rated 
at 10 percent, for combined ratings of 20 percent from August 
2001, 40 percent from May 2006, and 50 percent from July 
2006.

2.  The preponderance of the evidence is against a finding 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
service-connected disabilities. 
CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 
4.16 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The agency of original jurisdiction (AOJ) has a duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006).  The veteran's claim on 
appeal was initially adjudicated prior to the enactment of 
these provisions.  However, during the course of the appeal, 
in November 2001, the AOJ notified the veteran of information 
and evidence necessary to substantiate the claim for a TDIU; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  In October 2003, the veteran was notified more 
specifically of the schedular requirements for the TDIU.  In 
January 2005, the veteran was instructed to submit any 
evidence in his possession that pertains to the claim.  In 
March 2006, he also was notified of the effective date 
element of the claim.  The veteran responded to this by 
submitting additional (though duplicate) evidence that month.  
Although these notices were delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the 
claim based on all the evidence in April 2006, without taint 
from prior adjudications.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claim and the late notice did not affect the essential 
fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim, and the issue has 
been referred to the Director of Compensation and Pension 
Service for extraschedular consideration. 
Total Disability Evaluations Based on Individual 
Unemployability

A TDIU requires the presence of an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a  
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

The governing regulations provide that, to qualify for a 
TDIU, if there is only one service-connected disability, it 
must be rated at 60 percent or more.  38 C.F.R. 
§ 4.16(a).  If there are two or more service-connected 
disabilities, at least one shall be rated at 40 percent or 
more, and there shall be sufficient additional disability to 
bring the combined rating to 70 percent or more.  Id.  

Here, service connection for degenerative disc disease of the 
lumbosacral spine was established, effective in August 2001, 
and rated as 20 percent disabling.  It was the sole service-
connected disability at that time, and thus would not meet 
the above requirement of a 60 percent rating or more.  By 
rating decision in January
2007, additional 10 percent ratings were granted for 
radiculopathy of each of the lower extremities, effective in 
May 2006, as they were found to be associated with the back 
disability.  When multiple disabilities result from a common 
etiology, they will be considered one disability, and the 
ratings combined for purposes of determining whether the 60 
percent rating is met.  38 C.F.R. §§ 4.16, 4.25 (2006).  It 
is noted that combined ratings are calculated not by adding 
the separate percentages of each disability, but instead are 
combined by formula found in 38 C.F.R. § 4.25 (2006).  Thus, 
effective in May 2006, and for the purposes of this analysis, 
the veteran had one disability with a combined rating of 40 
percent, which still does not meet the schedular requirement 
of 60 percent. 

Effective in July 2006, the rating of the veteran's original 
back disability was increased to 40 percent, thereby 
increasing the combined rating to 50 percent.  This still 
fails to meet the schedular requirements set out in 38 C.F.R. 
§ 4.16(a).  It is important to note that the veteran did not 
appeal these ratings.

Despite not meeting the schedular requirements, however, a 
TDIU is an award of increased compensation, and as with other 
claims for increases, a medical examination is required in 
conjunction with the claim.  See Shipwash v. Brown, 8 Vet. 
App. 218, 222 (1995).  Such was undertaken in August 2005, 
and the VA examiner indicated that the veteran's service-
connected back disability produced unemployability.  A later 
addendum, dated in April 2006, appeared to lessen the impact 
of the original statement by stating that the veteran "can 
obtain employment but cannot maintain the job."  Regardless, 
because an opinion indicating that the veteran was 
unemployable solely due to his service-connected disabilities 
was of record, the Board found in August 2006 that the 
provisions of 38 C.F.R. § 4.16(b) must be addressed. 

Those provisions essentially state that even if the veteran 
fails to meet the required disability percentages under 
section (a), if he is medically evaluated to be unable to 
secure employment, VA is required to submit his claim to the 
Director of Compensation and Pension Service (C&P) for extra-
schedular consideration.  38 C.F.R. § 4.16(b) (2006).  The 
claim was thus remanded, and referred to the C&P Director in 
August 2006.  He returned an opinion in February 2007.

The Director fully reviewed the veteran's extensive claims 
file, as is evidenced by his specific reference to the 
history of the claim, as well as veteran's medical treatment 
for the back and other non-related disabilities.  The 
veteran's work history also was reviewed.  

The Director specifically detailed the severity of the 
veteran's service-connected low back disability.  Based on 
the August 2005 VA examination, as well as the private and VA 
clinical records, the Director found that the veteran's 
ranges of motion were only moderately impaired, but also that 
he had neurologic impairment sufficient to warrant a higher 
(40 percent) rating for the back disability.  This opinion 
was the basis for the veteran's aforementioned increased 
rating.  However, the Director also found that while the 
veteran had long standing low back pain due to arthritis and 
disc disease, it was the cumulative effect of his other 
disorders which prevented him from working.  Specifically, by 
the time he stopped working in 1997, he had coronary artery 
disease and hypertension, was status post coronary artery 
bypass graft surgery, and status post cerebrovascular 
accident with left hemiparesis due to a lacunar infarction.  
He also suffered from depression, arthritis of the cervical 
spine and both knees, and was status post surgery to the left 
shoulder.  Clinical records show continual and extensive 
treatment for these disorders.  Due to the severity of these 
other, non-service-connected conditions, the Director found 
that the veteran's service-connected arthritis of the 
lumbosacral spine did not alone cause his inability to remain 
gainfully employed.  Accordingly, the Director found against 
entitlement to an extra-schedular evaluation. 

This opinion is highly credible on the issue at hand, given 
its firm root in the factual record and applicable medical 
principles.  While the August 2005 VA opinion found that the 
veteran could not maintain employment, the examiner did not 
comment upon how or why the low back disability was 
sufficient to bring about unemployability on its own.  It 
merely stated the conclusion.  In contrast, the opinion of 
the C&P Director provided medical reasoning for his 
conclusion that an extraschedular evaluation was not 
warranted.  It is, therefore, more probative on the issue of 
employability.  The veteran has not submitted credible 
opinions to the contrary.  As such, the preponderance of the 
evidence is found to be against the veteran's claim; 
therefore, the benefit of the doubt provision does not apply.  
A TDIU is not warranted under either 38 C.F.R. § 4.16(a) or § 
4.16(b) (2006).  

ORDER

Entitlement to a total disability rating based on individual 
unemployability is denied.

____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


